 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL MOORE,                                         No. 2:18-cv-1699-MCE-EFB P
12                         Petitioner,
13           v.                                           ORDER
14    SCOTT FRAUENHEIM,
15                         Respondent.
16

17          Petitioner, a state prisoner, proceeds through counsel seeking a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Per the court’s Order dated February 6, 2019, this action has been

19   stayed and held in abeyance to allow petitioner the opportunity to exhaust four of his claims in

20   state court. ECF Nos. 23, 24. However, the court will not indefinitely hold the petition in

21   abeyance. Accordingly, IT IS ORDERED that:

22          1. Petitioner must proceed diligently to pursue his state court remedies and must file a

23                status report every ninety (90) days advising the court of the status of the state court

24                proceedings; and

25          2. Petitioner’s failure to comply with this order may result in an order vacating the stay.

26   DATED: April 9, 2020.

27

28
